Case 8:21-cv-00021-CEH-CPT Document 40-4 Filed 05/13/21 Page 1 of 4 PagelD 533

THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Teresa M. Gaffney.
Individually, Case No.:8:21-cv-00021-sdm
Sarah K. Sussman, CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the 42 U.S.C. 1983, 1985
Sussman Family Trust, Fifth and Fourteenth
Plaintiffs Amendments;
VS.

Florida Constitution:
Circuit Court Judges: Article I, section 9,
Chief Judge Ronald Ficarrotta, Article X, section 4
In his individual capacity and in his Fla.Stat. 817.535
official capacity; Common Law Claims
Judge Paul Huey, Trial by Jury Requested

 

in his individual capacity and

in his official capacity,

Judge Rex Barbas,

in his individual capacity and

in his official capacity,

Judge Caroline Tesche Arkin,

in her individual capacity and

in her official capacity;

Chad Chronister, in his individual and official capacity as Sheriff of
HCSO; |

vaccu Gardillo, in his individual capacity and in his official

capacity as an agent/employee of HCSO;

Deputy Jonathan Carlton, individually and as an agent, employee of
HCSO;
Case 8:21-cv-00021-CEH-CPT Document 40-4 Filed 05/13/21 Page 2 of 4 PagelD 534

Corporal Gary Harris, individually and as an agent, employee of
HCSO;

Phillip A. Baumann, in his individual capacity, as the putative
administrator ad litem and as a Partner in Baumann/Kangas Estate
Law;

Michael Ryan Kangas, in his individual capacity and as a Partner in
Baumann/Kangas Estate Law;

Baumann/Kangas Estate Law

Hillsborough County, a Municipal Entity,

Defendants.

EXHIBIT 3

 
Case 8:21-cv-00021-CEH-CPT Document 40-4 Filed 05/13/21 Page 3 of 4 PagelD 535

AFFIDAVIT FROM E. MICHAEL ISAAK, ESQ.

On November 7, 2019, at 10:00 am, I appeared in limited fashion on behalf of my client, Teresa
Gaffney in case No: 14-CA-3762.

A motion to disqualify was filed by me and ruled upon on November 6, 2019. In a written order,
the court denied the motion. I appeared the following day as required. The court heard argument
from both myself and opposing counsel (Mr. Michael Kangas) on a pending motion. The court
then granted the motion to dismiss.

While still in the courtroom and after the hearing had concluded, Judge Barbas made the
following spontaneous statement regarding the motion to disqualify, “Good try”. He continued
by stating that he had spoken to six (6) judges about Gaffney’s cases. I did not respond to the
court’s spontaneous statement.

Dated this 27" day of February, 2020.

 
Case 8:21-cv-00021-CEH-CPT Document 40-4 Filed 05/13/21 Page 4 of 4 PagelD 536

Before me, the undersigned authority, personally appeared E. Michael Isaak ("Affiant”), who
swore and affirmed the above,

   
 

          
      

   
      
 

 

 
 

 

 
 

Subscribed and sworn to before me yin, ANGEL §
e soe, URBINA-
on =< — Ee ne Notary Public-State of Fen
ee = 3 ys Commission # GG 136312
= ae “ipo eas My Commission Expires
AMMEC SV RBI en august 28, 2021
print:

 

Notary Public
My commission expires on

Personally Known _~ OR Produced Identification

Type of Identification Produced:

 
